DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 21-29 in the reply filed on 21 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 21-39 are objected to because of the following informalities: the phrase “on a first time window” and “on a second time window” throughout the claims should be amended to read –“in a first time window” and “in a second time window”, respectively.  The term “reset” in line 4 of claim 26 should be amended to read “resets”. The phrase “a time boosting” in line 3 of claim 28 should be amended to read “a time boosting parameter”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interacting unit” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the the series of biomarkers “in a second time window”. Use of the phrase “the series of biomarkers” refers one back to the series of biomarkers computed for the first time window. Are the series of biomarkers in the second time window the same series of biomarkers representative of the bio-signal in the first time window? It is also unclear what is intending to be claimed by use of the phrase “such that said intermediate threshold in said second time window could provide the subject with an expected reward ratio”. A reading of the Specification has failed to provide any clarity as to what is meant by this phrase, thus rending this particular limitation indefinite. Claim 21 recites the phrase “the threshold of the previous iteration”. This phrase lacks proper antecedent basis as there is no previous mention of any iterations or prior computations of a threshold. The last recitation of claim 21, “wherein after each iteration the time windows are moved forward in time”, also renders the claim indefinite in that it is not clear in the claim to what “each iteration” is referring, and because it is unclear if multiple time windows are moved forward with each iteration, or if a single time window is moved forward with each iteration. Claim 22 recites the 0”. This phrase lacks proper antecedent basis. Claim 26 also recites the phrase “the reward ratio computed during a third time window”. This phrase lacks proper antecedent basis as there is no previous mention in claim 26 or any of its base claims of calculating a reward ratio. Claims 27 and 28 recite the phrase “the interacting unit”. Because “at least one” interacting unit is recited in claim 21, it is unclear to which of the possible plurality of interacting units “the interacting unit” is referring. The Examiner suggests amending the phrase to read “the at least one interacting unit”. Claims 27 and 28 recite the phrase “the biomarker” (twice). As claim 21 previously recites computing multiple biomarkers, it is unclear to which of the “series of biomarkers” the phrase “the biomarker” is referring. Further regarding claims 27 and 28, it is unclear how a biomarker (a value, as defined by the Specification) is maintained above or below a threshold during a time longer than a time gating parameter/time boosting parameter. Does Applicant intend for the biomarker to be held above or below a threshold for a time longer than a parameter? Clarification is requested. The phrase “depending if the biomarker is trained towards respectively above or below the threshold” further renders the claims indefinite. It is unclear what Applicant intends to claim with this last recitation of claims 27 and 28. As best understood by the Specification, the Applicant is intending to recite that the first reward is reported if the biomarker is maintained above the computed threshold for a time longer than a time gating parameter for an up training protocol (as discussed with respect to Figure 2), and the first reward is reported if the biomarker is maintained below the computed threshold for a time longer than a time gating parameter for a down training protocol (also discussed with respect to Figure 2). The same understanding is true of the second reward and the time boosting parameter. Further regarding claim 28, it is unclear if the “a time boosting parameter” recited in line 6 is referring back to the “a time boosting 
Claim limitation “interacting unit” in claim 21 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim (reporting a reward to the subject). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lansbergen et al. (ADHD and EEG-neurofeedback… -- cited by Applicant) teaches automatically adjusting a threshold in a neurofeedback system and method. Freer’574 (US Pub No. 2002/0182574) teaches setting a reward threshold based on theta and beta activity of a user’s neural signals. Greco’473 (US Pub No. 2014/0336473) teaches the use of an adaptive filter in a reward-based neurofeedback system and method. Greco’473 also teaches dynamically setting thresholds for the system and method based on user performance. Coleman’655 (US Pub No. 2015/0351655 – cited by Applicant) discloses a reward-based neurofeedback system and method. Mershin et al.’324 (US Pub No. 2016/0235324) teaches using a dynamically tunable threshold in a reward-based neurofeedback system and method. 
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests, either alone or in combination, a system or a method wherein a threshold is computed as the weighted sum of an intermediate threshold and a threshold of a previous iteration, and then compared to a biomarker to report a reward to a subject based on a difference .
Claims 21-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791